DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 13 and 17, both of these claims recite that “n” is “an integer greater than or equal to 3”. 
	Now, claims 14, 15, 18, each recite “k” which is an integer lying between 1 and n-2.  But, if n=3, then what is k? “k” would need to be an integer lying between 1 and 1, in the event that n is 3.  But there is no integer between 1 and 1, so Applicant’s choice of math is indefinite and faulty, at least in terms of returning integer values for all values of n.   (It cannot return zero, because zero is not an integer between 1 and 1).  If this is what Applicant intended, then please confirm and understand that these claims have math that at times will return a non-existent result. 
	The remaining claims are rejected based on dependency.  Clarification and/or correction are required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (WO 00/45242) in view of: Lipkin (U.S. Patent No.) (both references cited in parent). 

	Regarding claim 1: 
	Pratt teaches: a method of building a three-dimensional network site (A-B), accessible through a network through a network address and consultable via an interface linked to the network (Abstract, Field of the Invention, building 3D virtual environments for websites and web servers. See also pages 4-5 and Figs. 1A and 1B), comprising the following steps: 
	A) with a 3D modelling software package (pages 5-6, at least one aspect of the AdVision Fx software system, which includes a plurality of software modules): 
	a1) generating a three-dimensional project comprising at least one three-dimensional space (A1-A6; B1-B3) (page 7, use of the first module for developing the interactive 3D environment, said environment corresponding to comprising at least one 3D space. See also pages 10, 15, 16, 31, and Figs. 3, 3A-D, 8);
	a2) creating at least one two- or three-dimensional navigation object (N1-N26) in the three-dimensional project and placing the at least one two- or three- dimensional navigation object  in the or one of the spaces (A1-A6; B1-B3) in a defined spatial position of the navigation object (P11b) (see page 17, which teaches “Navigation Response Data” corresponding to an identified path a user selects while visiting the site; page 26, last two paragraphs, which teach that media objects can be added that are fully navigable; page 31, line 20 to end of page, which describes a user or visitor navigating through a virtual front door, all in combination with pages 6 and 10, which describes “media objects” and the ability to create and place in a desired location. See also Figs. 3, 4 and 7); 
	a3) creating a two- or three-dimensional object (1) which is mobile in the three-dimensional space (A1-A6; B1-B3) and controllable by a user by virtue of a control interface or a peripheral linked to the interface (see e.g. paras 6, 10, 15-17, 30-31 which describe several examples of media objects (i.e. a 2 or 34D object) that can be mobile and controllable by a user; in combination with page 18, which teaches user interface devices, such as a keyboard, mouse or stylus);
	B) with a real-time 3D software package (page 15, Photoshop is real-time 3D software package): 
	b1) assigning to the or to each three-dimensional space (A1-A6; B1-B3) (Fig. 12): a benchmark system of three-dimensional coordinates (see Figs. 3A-3I, benchmark of x, y, z coordinates); first aesthetic properties (e.g. pages 15-17, 22 and Figs. 3-4 and 7, 8,9 and 11 and related descriptions); first functional properties (e.g. pages 15-17 and Figs. 2D – 4 and 11 and related description. One example here is synthetic light sources); and first simulated physical properties (e.g. pages 15-17 and Figs. 2C, 2D, 11 and 12 and related description. Represented paths of motion is one example); 
	b2) assigning to the navigation object (N1-N26) (pages 6-7, media objects; see also above mapping): second aesthetic properties (e.g. pages 6, 7, 15-17, 22 and Figs. 3-4 and 7, 8 and 11 and related descriptions. The media object can have aesthetic properties); navigation properties, as a link to an arrival position in the at least one three-dimensional space (A1-A6; B1-B3) or a link to a destination network address (e.g. page 31, as an example, a virtual front door (example navigation object) can provide a link to a video, to the other side of the virtual front door, etc.); and second simulated physical properties (e.g. pages 6, 7, 15-17 and Figs. ;
	b3) assigning to the said mobile object (pages 6-7, media objects; see also above mapping): an initial position in the three-dimensional space (A1-A6; B1-B3) or one of the three-dimensional spaces of the three-dimensional project (e.g. page 7, 10 and Figs. 3A-3I and 9), and third aesthetic properties (e.g. pages 6, 7, 15-17, 22 and Figs. 3-4 and 7, 8 and 11 and related descriptions); second functional properties (Figs. 2D, 3-5,7 and 12 and related description); and third simulated physical properties (e.g. pages 6, 7, 15-17 and Figs. 2C, 2D, 11 and 12 and related description. Motion paths as an example);  
	b4) recording the three-dimensional project as a digital file having a format interpretable by at least one navigation software package (page 8, first full paragraph, save as a software file; see also pages 18 and 28-9); 
	D) storing the file obtained in step b4) on an on-line network server (page 29, last paragraph, page 34 Adventure Site Server and Fig. 13); and
	E) assigning a network address to the file so as to render the file accessible by the network in the form of a network site (Fig. 12: see address; see also page 5, second full paragraph and Fig. 13), wherein the at least one navigation object (N11) comprises a two- or three-dimensional information (N111) (see page 5 and 10, can have text and/or textual information) and a two- or three-dimensional detection zone (page 31, features related to the door).
*   *   *   *   *
	Regarding step C1) as claimed, consider the following.
 teaches that having information corresponding to an identifier of each 3D space, identifier of navigation objects, navigation properties, and an initial position of a user are known information fields in a table (see e.g. pages 15, 17, 18, 21, 28, 31; and Figs. 2B, 2D, 10, 11. An initial position of a user can correspond to the first frame of the website, or the starting page).  Regarding a descriptor of the access table comprising a number of rows, a number of columns and one or more field separators, the tables of Pratt show field separators, and the rows and columns of the table are set or described by the amount of data in the table.  This data can be saved on a server (networking an access table for the site) (see page 34 Adventure Site Server and Fig. 13).  See also Lipkin, which also teaches creating and networking an access table for a site (see col. 8, beginning at line 14: “Database Schema”, and Tables 1-5 and related descriptions.  “Miscellaneous Tables”, beginning at C15; “Description and Definition Tables” beginning at C17, Fig. 2A, 3A, 4A
	Modifying the applied references, in view of Pratt and/or Lipkin, to have included step C1) as claimed, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention. See MPEP §2143(A).  
	Re: wherein the at least one navigation object (N11) comprises a two- or three-dimensional information (N111) and a two- or three-dimensional detection zone (N112), the at least one navigation object (N11) being also programmed to detect whether the mobile object (1) overlaps the detection zone (N112) to start a timeout of predefined duration starting as soon as the mobile object (1) and the two- or three-dimensional detection zone (N112) overlap and to generate a navigation action as a function of the navigation properties assigned to the navigation object (N11) when the mobile object remains overlapping the two- or three-dimensional detection zone (N112) throughout a duration of the timeout, consider Lipkin. Lipkin teaches the above per C13-15, (actions to be performed in reliance on a timeout function)  and C23-31, namely C29-30, detecting virtual locations, adding sensor nodes to virtual world with associated scripts to, for example, load regions (i.e. generate a navigation action). The sensor nodes operate per location information and time to sense location and perform some action as a result. Modifying the applied references, such to include the scripting/programming of Lipkin, to the world as mapped above re: Pratt and Lipkin, is taught, suggested and obvious over the prior art. 
	The prior art included each element recited above, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described ab
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	Pratt further teaches: a three-dimensional network site (A, B) obtained by the method according to claim 1 (see pages 4, 19 and Fig. 12), comprising: the network address (URL1-URL6) (Id.).
	 As for the remaining features of claim 6, please see above re: claim 1.  The remaining features are substantially like those of claim 1. Thus, the above rationale for rejecting claim 1 equally applies to the remaining features of claim 6. 


	Regarding claim 7:
	Lipkin teaches: a method of navigation from or within the network address of a three-dimensional space of a three-dimensional network site according to claim 6, with aid of a hardware interface (see C38, “Hardware Environment” interface to allow input device communication), comprising the following steps: 
	.alpha.) in a navigation software package suitable for the hardware interface (e.g. C39, software suitable for use within hardware environment referenced above):
	 .alpha..1) opening the network address (URL1-URL6); 
	.alpha..2) controlling the movement of the mobile object (1) in the or one of the three-dimensional spaces (A1-A6; B1-B3) from the initial position (4, 6); 
	.alpha..3) selecting the navigation object (N1-N26) by positioning the mobile object (1) in an overlapping mariner with respect to the navigation object (N1-N26); 
	.alpha..4) starting a timeout of predefined duration, as soon as the mobile object (1) and the navigation object (N1-N26) or the detection zone (N112) overlap, 
	.alpha..6) generating a navigation action as a function of the navigation properties assigned to the navigation object (N1-N26), only if the mobile object (1) and the navigation object (N1-N26) or the detection zone (N112) remain overlapped throughout the duration of the timeout (see C13-15, scripts to cause certain online, image-based actions to occur based on a timeout duration; C20-21, opening a URL; and C27-32, particularly for alpha steps 2-6. The last set of columns C27-32 teach adding sensor nodes that can cause navigation actions based on movement of client within the virtual world. This includes steps of alpha 3, 4 and 6, that is, if a user remains overlapping a sensor node for a duration of time, then a navigation action is performed.  A detection zone can be a zone defined by the area assigned to a proximity sensor of Lipkin (see C30-31). The navigation object can also be assigned properties as a selector node (see C31) that can cause selected regions of the virtual world to be displayed.   Basically, the above alpha steps are one embodiment of the detailed teachings of Lipkin, mapped above. 
	See also Pratt, see p. 29, section “Adventure Site Plater and Client Workstation” through “ICommerce Server” which also teaches steps of alpha, alpha 1, alpha 2 and alpha 3, at a minimum. 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Lipkin, to have obtained the above. The motivation would be to provide interactive features in a virtual environment. 


	Regarding claim 8:
	Lipkin further teaches: the method of navigation according to claim 7 from or within the network address of the three-dimensional network site, wherein step .alpha.3) comprises selecting the navigation object (N1-N26) by positioning the mobile object (1) in an overlapping manner with respect to the zone of detection (N112) of the navigation object (N11) (see C27-32, this is taught by positioning the mobile object overlapping a zone of detection of the navigation object, such as making the navigation object a selector node, as described above in the mapping to claim 7). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Lipkin, to have obtained the above. The motivation would be to provide interactive features in a virtual environment. 


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of navigation according to claim 7, wherein step .alpha..4) of timeout further comprises, during the timeout, consultation by the navigation software package of the access table of the network site or the access table of the destination network site, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt  in view of Lipkin¸ and further in view of Hitomi (U.S. Patent Application Publication No. 2015/0067149 A1) (cited in parent). 

	Regarding claim 2: 
	In analogous art, Hitomi teaches that is known to provide right of access data in table format (see Figs. 2A and 2B, and para. 34).  
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of Hitomi, to have obtained: the method of building the three-dimensional network site according to claim 1, wherein the access table comprises rights-of-access data.
	The motivation would be to provide a more secure networking and exchange/access of data environment. 


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of building the three-dimensional network site according to claim 1, further comprising, after step C1), a step C2) of encrypting the access table, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Hitomi teaches that encryption of rules of access (i.e. such as an in a Table format, see Figs. 2A and 2B) can or should be communicated securely using encryption (see paras. 8 and 38).  Modifying the applied references, such that the access table, as mapped above in claim 1, is encrypted, per Hitomi, would have been obvious and predictable to one of ordinary skill in the art as a means for securing data, as per Hitomi. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Lipkin¸ and further in view of Wang (U.S. Patent Application Publication No. 2008/0109446) (cited in parent). 
	 
	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of building the three-dimensional network site according to claim 1, further comprising, after step C1), a step C3) of dividing the access table into several files, and of peer-to-peer sharing of the files between several computer servers, and the results of the modification would have been predictable to one of ordinary skill in the art 
	The prior art teaches the claimed access table (see mapping to claim 1 above). Regarding dividing said access table into several files, and peer-to-peer sharing between several computer servers, see Wang (Abstract, claim 1, and para. 11 (terminal servers). See also para. 43.  Modifying the temrinals of Wang to have been servers, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 

.  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Lipkin¸ Able, and Hitomi, and further in view of Wang. 

	Regarding claim 5: 
It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of building the three-dimensional network site according to claim 3, further comprising, after step C2), a step C3) of dividing the encrypted access table into several files, and of peer-to-peer sharing of the said files between several computer servers, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).    
	The prior art teaches the claimed access table (see mapping to claim 1 above). Hitomi teaches features regarding encryption (see mapping to claim 4).  Regarding dividing said access table into several files, and peer-to-peer sharing between several computer servers, see Wang (Abstract, claim 1, and para. 11 (terminal servers). See also para. 43.  Modifying the temrinals of Wang to have been servers, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of: Lipkin and further in view of Leung (U.S. Patent Application Publication No. 2004/0221265 A1).  

	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of navigation according to claim 7, wherein step .alpha.) comprises furthermore, before step .alpha..6), a step .alpha..5) of predefined repositioning of the mobile object with respect to the navigation object, as soon as the mobile object and the navigation object or the detection zone of the navigation object overlap, 
	the repositioning keeping the mobile object and the navigation object or the detection zone overlapping, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).    
	Leung teaches that it is known to create a graphics environment to reposition visual objects upon overlapping conditions (see e.g. claim 1, claim 5, claim 8, and paras. 5-16 and 64-74). Modifying the applied references, such to include the teachings of Leung to include a predefined repositioning once there is the above overlap of the mobile object and navigation object or detection zone, per Pratt and Lipkin, would have been obvious and predictable to one of ordinary skill in the art. 
. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of: Lipkin and further in view of Xia (U.S. Patent Application Publication No. 2008/0104018 A1). 

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of navigation according to claim 10, wherein step .alpha..4) comprises, furthermore, during the timeout, and after the reception of the access table, 
	the displaying of an arrival position by default and of the position of the object or of each of the navigation objects of the network site or the destination network site, so that the user can choose the position at which he wishes to arrive, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).    
	Xia is related to displaying virtual worlds, with objects capable of moving about in the virtual world (see paras. 17-23).  Selection of objects can trigger actions to be performed, such as cause a menu to be displayed (see e.g. para. 19).  One of the display menus can be of shortcuts to applications or some other type of display options in the virtual world, from which the user can select (see e.g. para. 25). This corresponds to the above claimed “displaying of an arrival position by default and of the position of the object or of each of the navigation objects of the network site or the destination network site, so that the user can choose the position at which he wishes to arrive” as best that the examiner can understand the claim language.  For claim interpretation purposes, the aforementioned “displaying” feature displays an arrival position and options for which the user can choose a position at which he wishes to arrive. The arrival position or position at which he wishes to arrive corresponds to Xia’s menu selection for the user to choose (i.e. choose display options, like where the user would like to arrive next).  See also paras. 26-31).  Modifying the applied references, such that the above displaying, per Xia, is performed in coordination with reception of the access table (i.e. to see information on all objects visible in virtual world, per Lipkin and mapped in claim 1), during the timeout (i.e. nothing has been selected but there is an overlap), is all of taught, suggested, and would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 


Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of: Lipkin and further in view of: Hickson, Ian: HTML5: Working Draft 13 January 2011, revision 1.4626, Section 5.4: Session History and Navigation (pp. 1-26) (“Hickson”). 

	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained claim 12, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Hickson teaches: the method of navigation according to claim 7 within the network address of the three-dimensional network site, wherein: step .alpha..1) further comprises creation and storage in memory of a first history table (P1) of a last in-first out type, as well as the association of the first history table with previous position and next position selectable buttons of the network site (section 5.4.1, creation of session history, information such as URL, state object or both, in addition to other associated information, in combination with Section 5.4.2, state history acts as LIFO buffer for navigation, plus Sections 5.5.9, 5.4.1, 5.4.2, forward and back buttons (i.e. previous and next) of a network site such as a URL (Section 5.4.1 and Section 5.5); and step .alpha..6) comprises an insertion, as first entry (P11) in the first history table (P1), of the identifier (P11a) of the three-dimensional space in which the mobile object is situated, and of the position (P11b) of the navigation object selected in the three-dimensional space (see above mapping, this is taught by creation and updating of session history). 
	Modifying the applied references, such that the techniques of Hickson are applied to the network site of Pratt and Lipkin, to record a state history of the objects are per Pratt and Lipkin as a user navigates as mapped above in claim 1 and preceding dependent claims, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 13:
	See above mapping to claim 12, which is equally relevant here, and incorporated by this reference. 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of navigation according to claim 12, wherein step .alpha.) is repeated n-2 times, n being an integer greater than or equal to 3, so as to end up at an arrival position of rank n, the first history table being created only at the first iteration and supplemented during the other iterations, 
	each iteration of step .alpha.) corresponding to the positioning of the mobile object at a new arrival position in a three-dimensional space having the same network address as the network site in which the navigation object is situated, 
	the identifier of the three-dimensional space and the position of the selected navigation object being stored chronologically at each iteration in the first history table during navigation, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Basically, claim 13 describes one example of user activity for the combined teachings of claim 12, regarding adding to the history table as mapped above, any number of times more than once.  See Hickson, Section 5.4.  
	Modifying the applied references, such that the techniques of Hickson are applied to the network site of Pratt and Lipkin, to record a state history of the objects are per Pratt and Lipkin as a user navigates as mapped above in claim 1 and preceding dependent claims, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	 



	Regarding claim 14:
	Hickson further teaches: the method of navigation according to claim 13, further comprising a step .beta.) of backtracking consisting in reading the identifier of the three-dimensional space and the position of the navigation object of rank n-1 in the first history table, and in positioning the mobile object in proximity to the position of the selected navigation object of rank n-1, step .beta.) being repeated k times, k being an integer lying between 1 and n-2 (see above mapping to claim 13.  Claim 14 is basically a user making use of the session history, and going backwards (i.e. pressing the back button/ going back in history). See sections 5.4 and 5.5.9 of Hickson.  Claim 14 is an example of use of the site of claim 1 in navigation. 
	Modifying the applied references, such that the techniques of Hickson are applied to the network site of Pratt and Lipkin, as mapped above in claim 1 and preceding dependent claims, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  



	Regarding claim 16: see also claim 12 
	The above rejection to claim 12 equally applies here and should be read in conjunction.  Claim 16 is very similar to clam 12, with the following differences: 
	(1) “previous position and next position selectable buttons of the network site” is replaced with “page forward and page back selectable buttons of the navigation software package”; 
	(2) in step alpha 6, “insertion….of the identifier of the three-dimensional space in which the mobile object is situated, and of the position (P11b) of the navigation object selected in the three-dimensional space” is replaced with: “insertion…of the network address (URL1-URL6) of the departure three-dimensional space and the position (P11b) of the navigation object selected in the departure three-dimensional space.
	The above differences in claim 16, compared to claim 12, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See mapping to claim 12, the forward and back buttons correspond to the above page forward and page back buttons.  Applying the teachings of Hickson to the 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17: see also claim 13
	The above rejection to claim 13 should be read here and equally applies. Claim 17 is very similar to claim 13, with the following differences: (1) “arrival position” in claim 2 is replaced with “network address”; (2) of the iterations of alpha, “corresponding to the positioning of the mobile object at a new arrival position in a three-dimensional space having the same network address as the network site in which the navigation object is situated, the identifier of the three-dimensional space and the position of the selected navigation object being stored chronologically at each iteration in the first history table during navigation” is replaced with each iteration “corresponding to an opening of a new network address, each network address and, if appropriate, a position of each navigation object being stored chronologically in the first history table during navigation”.  

	Applying the teachings of Hickson to the network site of claim 1,  (to control and session history and navigation thereof, see Hickson, Section 5.4), and to include insertion of the above claimed information as part of the session history (see Hickson, Section 5.4), is all taught, suggested and obvious over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18: see also claim 14. 
	The above rejection to claim 14 should be read here and equally applies. Claim 18 is very similar to claim 14, with the following differences: (1) reading “the identifier of the three-dimensional space and the position of the navigation object” is replaced with reading “the network address”; and (2) in “positioning the mobile object in proximity to the position of the selected navigation object” is replaced with: in “opening this network 
	Applying the teachings of Hickson to the network site of claim 1, (to control and session history and navigation thereof, see Hickson, Section 5.4), is all taught, suggested and obvious over the prior art, to navigate and be able to revisit past locations. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claims.  


	Regarding claim 19: see also claim 14. 
	Claim 19 is basically the result of backtracking, or moving backwards to a previous location/site/address per the history table, as mapped above in claims 12-14.  
	Accordingly, it would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have included: the method of navigation according to claim 18, wherein step .beta.) also comprises the positioning of the mobile object in proximity to the position of the navigation object selected in the three-dimensional space having the network address of rank n-1, i.e. as basically the method of backtracking being implemented (i.e. the stored and accessed data being rendered accordingly. See Hickson mapping, and/or section 5.4 and 5.5).   The motivation would be to take advantage of known programming languages to navigate computer generated environments.  



Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of: Lipkin and Hickson, and further in view of: “SQL” (SQL Full Outer Join Keyword, available at: https://www.w3schools.com/sql/sql_join_full.asp (created: Sept. 26, 2008) (pp. 1-9). 

	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of navigation according to claim 14, wherein k lies between 1 and n-3, the position of the selected navigation object of rank k corresponding to the three-dimensional network site, 
	the method comprising, furthermore, after the iteration of rank k of step .beta.), at least one step .gamma.) of navigating towards a navigation object having a position not stored in the first history table, step .gamma.) comprising the following sub-steps: 
	.gamma..1) creation and storage in memory of a second history table of "last in-first out" type, as well as the association of the second history table with "Page forward" and "page back" selectable buttons of the network site; 
	.gamma..2) controlling the movement of the mobile object in one of the three-dimensional spaces of the network site; 
	.gamma..3) selecting a navigation object by positioning the mobile object in an overlapping manner with respect to the navigation object; 
	.gamma..6) generating a navigation action as a function of the navigation properties assigned to the navigation object, and inserting: 
	as first entry in the second history table, a reference to the first history table; as second entry in the second history table, the identifier of the departure three-dimensional space and the position of the navigation object selected in the departure three-dimensional space; as last entry in the first history table, a reference to the second history table, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mappings to claims 1, 12-14 apply here, or see Hickson, Sections 5.4 and 5.5.9.  Notwithstanding the indefinite math of k (see 112(b) rejection), claim 15 is directed to a user navigating, and arriving at a new object location or site (i.e. one of a position not stored in the history table, and linking a first and second history table, the second history table being the table that is populated with this new information.  
	See above mapping to claim 1 re: gammas 2, 3 and 6 for moving a mobile object in the network site, generating navigation actions and overlapping with navigation objects.  For the concept of creating a second history table, Hickson (section 5.4.2) teaches that joint session histories are known, as the union of session histories.  In terms of joining the session histories (i.e. first history table and second history table) by referencing the second history table as a last entry in the first, see the SQL full outer join to join two tables.  A SQL command can be inserted as the last entry in the first table to reference the second, and first entry in the second table to reference the earlier created table for a full outer join as references to each respective table.  Without more 
	The prior art included each element recited in claim 15, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 20: see also claim 15. 
	Claim 20 is very similar to claim 15, with the difference of “navigating towards a navigation object having a position not stored” in L4-5, being replaced with “navigating towards a network site having a network address not stored” and related changes with position (claim 15) to network address (claim 20). 
	Modifying the applied references, in view of same, such to include the above features of data in the history table of network sites and network address, as per Hickson, and to have included the features of creating second history table and 
	The prior art included each element recited in claim 20, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claims.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613